Citation Nr: 1515688	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  06-33 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a compensable initial rating for bilateral hearing loss.

2. Entitlement to a rating in excess of 10 percent from May 2, 2008 for bilateral hearing loss.

3. Entitlement to a rating in excess of 20 percent from November 16, 2009 for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from February 2006 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The appeal was most recently before the Board in August 2010 when it was remanded for additional development.  It has returned to the Board for adjudication. 


FINDINGS OF FACT

1. The credible and probative evidence of record establishes that, for the period from May 14, 1969, the Veteran's bilateral hearing loss was manifested by no more than Level A hearing acuity in both ears. 

2. The credible and probative evidence of record establishes that, for the period from March 11, 2002, the Veteran's bilateral hearing loss was manifested by no more than Level B hearing acuity in both ears.

3. The credible and probative evidence of record establishes that, for the period from June 7, 2005, the Veteran's bilateral hearing loss was manifested by no more than Level D hearing acuity in both ears.


CONCLUSION OF LAW

1. For the period prior to March 11, 2002, the criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1) , 4.1-4.7 (2014); Veterans Administration, Schedule for Rating Disabilities 61-63 (U.S. Government Printing Office, Washington, D.C.) (1945); 38 C.F.R. §§ 4.85-4.86, former Diagnostic Codes 6277-97 (1969).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating, but not higher, for bilateral hearing loss from March 11, 2002 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1) , 4.1-4.7 (2014); Veterans Administration, Schedule for Rating Disabilities 61-63 (U.S. Government Printing Office, Washington, D.C.) (1945); 38 C.F.R. §§ 4.85-4.86, former Diagnostic Codes 6277-97 (1969, 1975, 1976) and current Diagnostic Code 6100 (1987, 1992, 1999, 2014).

3. Resolving all reasonable doubt in the Veteran's favor, the criteria for a 40 percent disability rating, but not higher, for bilateral hearing loss from June 7, 2005 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1) , 4.1-4.7 (2014); Veterans Administration, Schedule for Rating Disabilities 61-63 (U.S. Government Printing Office, Washington, D.C.) (1945); 38 C.F.R. §§ 4.85-4.86, former Diagnostic Codes 6277-97 (1969, 1975, 1976) and current Diagnostic Code 6100 (1987, 1992, 1999, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.

With respect to the hearing loss claim, the Board notes that an initial rating issue is a downstream issue from the rating decisions which initially established service connection for this disability and assigned the 0 percent initial rating being contested and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Veteran was notified via a letter dated in May 2005, prior to initial adjudication of the claim, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded in a letter dated in April 2006.  

Although the April 2006 letter was sent subsequent to the initial adjudication in February 2006, the claim was thereafter readjudicated in an August 2006 statement of the case.  Thus, any timing deficiency has here been appropriately cured.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2014).  The RO associated the Veteran's available service treatment records and post-service treatment records, including private treatment records, with the claims file.  Statements from the Veteran were also considered.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  VA examinations were conducted in November 1969, March 2002, June 2005, January 2006, May 2008, November 2009, and April 2011 regarding the Veteran's hearing loss.  The examinations are adequate to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examiners personally interviewed and examined the Veteran, to include audiological testing, and elicited a history from him, and provided the information necessary to evaluate his service-connected bilateral hearing loss under the applicable rating criteria.

The Board notes that the Veteran's most recent VA examination is now over 3 years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Veteran has made no statement regarding a worsening of his disability; and, there is no other objective evidence indicating that there has been a material change in the severity of the Veteran's service connected hearing loss since the April 2011 VA examination.  Accordingly, the Board finds it unnecessary to remand the claim for an additional examination.  

The claim was remanded to the AOJ in August 2010 for additional evidentiary development including scheduling the Veteran for a VA examination and readjudicating the claim.  The AOJ provided the Veteran with an examination in April 2011 and readjudicated the claim in an August 2014 supplemental statement of the case.  The AOJ was also asked to obtain VA treatment records.  The identified records were requested.  An April 2012 VA Memo indicates that records from the Bronx VAMC from May 1969 to June 2000 are unavailable.  The Veteran was notified and given an opportunity to provide any copies of treatment records in his possession.  He did not do so.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

II. Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III. Hearing Loss

The assignment of disability ratings for impairment of hearing acuity is derived by the mechanical application of the Rating Schedule to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Veteran contends he is entitled to an initial compensable rating for his service-connected bilateral hearing loss, which has been rated by the RO under the provisions of Diagnostic Code (DC) 6100.

The assignment of a schedular disability evaluation for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Since the May 1969 effective date, regulatory changes amended the VA Schedule for Rating Disabilities, 38 U.S.C.A. §38 C.F.R. Part 4, including the rating criteria for evaluating hearing loss.  The Court has held that where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to the veteran will apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

However, the Federal Circuit overruled Karnas to the extent that it indicated retroactive application of a new law or regulation might be appropriate in the absence of language in the law or regulation requiring such application.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13 (Nov. 19, 2003), which addressed the standards governing retroactive application of statutes and regulations, found that the Karnas rule conflicts with Supreme Court and Federal Circuit precedent "insofar as it requires VA to apply the version of a statute or regulation most favorable to a claimant when a statutory or regulatory change is silent as to application."  Id. at *14-*15.

Thus, the amendments to the regulations at issue in the present case cannot be construed to have retroactive effect unless their language requires this result.  See Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, there is no such language in the amendments.

However, the Board notes that none of the above cases or General Counsel opinions specifically prohibit the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the Board believes that the Veteran is entitled to the more favorable of the different versions of the regulation that was revised during his appeal on or after the effective date of the particular version.  Cf. Dudnick v. Brown, 10 Vet. App. 79, 79- 80 (1997) (applying "more favorable version" rule to periods both before and after effective date of new criteria pertaining to mental disorders); VAOPGCPREC 3-2000, 2000 VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 2000) (where amendment is more favorable, Board should apply it to rate disability for periods from and after date of regulatory change; Board should apply prior regulation to rate veteran's disability for periods preceding effective date of regulatory change).

The Schedule, as it existed in 1969, detailed that the results of controlled speech reception tests were to be given a corresponding letter shown in Table I, A through F, designating the efficiency of each ear separately.  See The Schedule for Rating Disabilities, IMPAIRMENT OF AUDITORY ACUITY, Diagnostic Codes 6277-97, p. 248-50 (1969 Edition).  The corresponding literal designation of impairment in efficiency was determined by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the speech reception decibel loss.  Id.  The percentage evaluation was then found from Table II by intersecting the horizontal row appropriate for the literal designation for the ear having the better hearing and the vertical column appropriate for the literal designation for the ear having poorer hearing.  Id.  For examination results using an audiometer, the average of results of hearing at the frequencies of 500, 1000, and 2000 Hertz for each ear was applied to Table II following the same intersection procedure as used in the literal designations to determine the rating percentage.  Id.

A. Initial Rating

The Veteran did not undergo an audiological examination at separation.  However, the Veteran's service treatment records include a VA audiological examination from September 1967 indicating the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
5 dB
0 dB
-5 dB
-5 dB
Left Ear
15 dB
0 dB
0 dB
0 dB
-5 dB

The Veteran underwent a VA examination in November 1969 with the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
10 dB
5 dB
-
40 dB
Left Ear
10 dB
10 dB
10 dB
-
30 dB

Based on the applicable regulation, the average for both the right and left ears from the September 1967 examination was 5 decibels.  The averages from the November 1969 examination result in averages of 8 decibels for the right ear and 10 decibels for the left ear.  When the averages are compared to Table II, each ear is in the designated "A" category for both examinations and the Veteran is entitled to a 0 percent rating for this level of hearing loss.  Accordingly, a compensable initial rating is not warranted.  

B. From March 11, 2002

For the duration of time period since May 14, 1969, the Schedule has undergone several amendments in which the rating criteria for hearing impairment has changed.  As there is no indication that the revised criteria were intended to have retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective dates of the new criteria, and to consider both the new and old law and regulation to determine the extent to which each may be favorable to the Veteran for the period beginning on the effective dates of the new provisions.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The retroactive reach of the revised regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  For this reason, the Board finds a discussion of the changes as related to the Veteran's hearing loss condition since May 14, 1969 is warranted.

On September 9, 1975, Table II was amended by changing the pure tone audiometric average decibel loss at the three frequencies of 500, 1,000 and 2,000 Hertz at the various levels of hearing in both the better and poorer ear.  See 40 Fed. Reg. 53011 (Nov. 14, 1975) (codified at 38 C.F.R. § 4.85(a) (retroactively effective Sept. 9, 1975)).  

On March 10, 1976, the Schedule was amended to reflect changes in the charts used for evaluation of hearing impairment.  See 41 Fed. Reg. 11291 (Mar. 18, 1976) (codified at 38 C.F.R. § 4.85(a) (retroactively effective Mar. 10, 1976)).  The literal designations from Table I were re-designated as Table IV.  Id.  The percentage evaluations from Table II were re-designated as Table V.  Id.  The effect of the rating was unchanged.

On December 18, 1987, the Schedule was amended for the inclusion of two new tables that replaced the previous tables for hearing loss.  See 52 Fed. Reg. 44117 (Dec. 18, 1987) (codified at 38 C.F.R. § 4.85(a) (1988)).  Table VI was introduced and comprised of a horizontal row with nine categories of percent of discrimination based on the controlled speech discrimination test.  Id.  The vertical columns represented nine categories of decibel loss based upon pure tone audiometry testing.   Id.  The numeric designation of impaired efficiency (I though XI) was determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.  Id.  The percentage evaluation was then determined by using Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear having better hearing and the vertical column for the numeric designation for the ear having poorer hearing.  Id.  Table VIa was introduced for providing numeric designations based solely upon pure tone averages.  Id.

On June 10, 1999, the Schedule was amended to clarify the definition of pure tone average and to clarify the test used for speech discrimination.  38 C.F.R. Part 4.  The pure tone average was defined as the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  Other than defining was frequencies were included in the pure tone average and specifying the use of the Maryland CNC speech discrimination test, this amendment did not change the criteria for hearing loss and the effect of the rating was unchanged.  Id.  

As noted above, although treatment records were requested from May 1969 to June 2000, they were unavailable and the Veteran failed to submit any copies in his possession.  The next evidence of treatment for hearing loss is from a VA audiological evaluation in September 2001.  The treatment notes indicate that the Veteran stated he was unable to hear the ticking of his watch.  Pure tone air and bone condiction thresholds were consistent with normal limits through 2000 Hz and fell to severe to profound sensorineural hearing loss in both ears.  Unfortunately, the specific audiometric results of that examination are not indicated. 

The results of a March 11, 2002 VA examination show:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 dB
20 dB
25 dB
75 dB
85 dB
Left Ear
15 dB
15 dB
25 dB
75 dB
90 dB

With an average loss of 51 decibels in each ear and word recognition scores of 84 in the right ear and 88 in the left ear.  When applying the current version of the regulation, these results are applied to Table VI and the numeric designation of hearing impairment for both ears is level II.  When these numeric designations are applied to Table VII, the percentage of disability for hearing impairment is 0 percent, and a compensable rating is therefore not warranted under this version.  See 38 C.F.R. § 4.85, DC 6100.  

Under the 1969 version of 38 C.F.R. § 4.85, the average hearing loss in the right ear is 20 decibels and the average in the left ear is 18 decibels.  When these averages along with the word recognition scores are applied to Table I, each ear has a literal designation of B.  When this is applied to Table II, the percentage evaluation is 10 percent.  Accordingly, a 10 percent rating is warranted from March 11, 2002 under the 1969 version of the Schedule.    

Private treatment records from June 2002 note the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 dB
20 dB
25 dB
75 dB
95 dB
Left Ear
15 dB
15 dB
25 dB
70 dB
100 dB

The average loss for the right ear is 54 decibels and the average loss for the left ear is 53.  When applying the current version of the regulation, the pure tone threshold averages are applied to Table VIA, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average.  The numerical designation for each ear is III.  When these numeric designations are applied to Table VII, the percentage of disability for hearing impairment is 0 percent.  See 38 C.F.R. § 4.85, DC 6100.  

Under the 1969 version of 38 C.F.R. § 4.85, the average hearing loss in the right ear is 20 decibels and the average in the left ear is 18 decibels.  When these averages are applied to Table II, each ear has a literal designation of A.  When these designations are applied to Table II, the percentage evaluation is 0 percent.  

Regulations provide that assigned evaluations should be afforded the greatest degree of stability possible.  38 C.F.R. § 3.344(a).  Although regulations provide that the stabilization provisions generally apply only to conditions which have persisted at a current level for five years or more, the currently diagnosed bilateral sensorineural hearing loss is not typically a disability subject to improvements, and so is considered stabilized for evaluation purposes.  38 C.F.R. § 3.344(c).  In viewing the evidence above in a light most favorable to the Veteran, a 10 percent evaluation is warranted from May 11, 2002.

C. From June 7, 2005

On June 13, 2003, the Schedule was amended to clarify the method of evaluating tinnitus under DC 6260 and it is, therefore, not applicable to the current case.  

The results of a June 7, 2005 VA examination showed:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20 dB
15 dB
30 dB
75 dB
90 dB
Left Ear
25 dB
20 dB
35 dB
75 dB
90 dB

With an average loss of 53 decibels in the right ear and 55 decibels in the left ear and word recognition scores of 68 in both ears.  When applying the current version of the regulation, these results are applied to Table VI and the numeric designation of hearing impairment for both ears is level V.  When these numeric designations are applied to Table VII, the percentage of disability for hearing impairment is 20 percent.  See 38 C.F.R. § 4.85, DC 6100.  

Under the 1969 version of 38 C.F.R. § 4.85, the average hearing loss in the right ear is 22 decibels and the average in the left ear is 27 decibels.  When these averages along with the word recognition scores are applied to Table I, each ear has a literal designation of D.  When this is applied to Table II, the percentage evaluation is 40 percent.  Accordingly, a 40 percent rating is warranted from June 7, 2005 under the 1969 version of the Schedule.

The results of a January 2006 VA examination showed:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20 dB
15 dB
30 dB
75 dB
90 dB
Left Ear
20 dB
20 dB
30 dB
80 dB
90 dB

With an average loss of 53 decibels in the right ear and 55 decibels in the left ear and word recognition scores of 32 in the right ear and 40 in the left ear.  However, the examiner noted that the "nature of the veteran's responses and efforts on word recognition testing continue to suggest that they do not reflect his organic capabilities and are not valid measure of his word recognition potential, and are therefore inappropriate for adjudication purposes."  The Board affords much weight to the statement of the examiner, especially in light of the discrepancies between the results of this hearing test as compared to previous and subsequent testing.  Accordingly, the word recognition scores from this testing will not be considered. 

When applying the current version of the regulation, the pure tone threshold averages are applied to Table VIA, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average.  The numerical designation for each ear is III.  When these numeric designations are applied to Table VII, the percentage of disability for hearing impairment is 0 percent.  See 38 C.F.R. § 4.85, DC 6100.  

Under the 1969 version of 38 C.F.R. § 4.85, the average hearing loss in the right ear is 22 decibels and the average in the left ear is 27 decibels.  When these averages are applied to Table II, each ear has a literal designation of D.  When these designations are applied to Table II, the percentage evaluation is 40 percent.  

The results of a VA examination in May 2, 2008 showed:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 dB
15 dB
35 dB
80 dB
105 dB
Left Ear
20 dB
15 dB
40 dB
90 dB
100 dB

With an average loss of 59 decibels in the right ear and 61 decibels in the left ear and word recognition scores of 72 in the right ear and 76 in the left ear.  When applying the current version of the regulation, these results are applied to Table VI and the numeric designation of hearing impairment for the right ear is V and for the left ear is IV.  When these numeric designations are applied to Table VII, the percentage of disability for hearing impairment is 10 percent.  See 38 C.F.R. § 4.85, DC 6100.  

Under the 1969 version of 38 C.F.R. § 4.85, the average hearing loss in the right ear is 22 decibels and the average in the left ear is 25 decibels.  When these averages along with the word recognition scores are applied to Table I, each ear has a literal designation of C.  When this is applied to Table II, the percentage evaluation is 20 percent.  However, in giving the benefit of the doubt to the Veteran that this test is inconsistent with the previous examinations, the 40 percent rating is continued from June 7, 2005. 

The results of a VA examination in November 2009 showed:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20 dB
20 dB
40 dB
80 dB
100 dB
Left Ear
15 dB
20 dB
40 dB
90 dB
100 dB

With an average loss of 60 decibels in the right ear and 63 decibels in the left ear and word recognition scores of 68 in the right ear and 72 in the left ear.  When applying the current version of the regulation, these results are applied to Table VI and the numeric designation of hearing impairment of V for both ears.  When these numeric designations are applied to Table VII, the percentage of disability for hearing impairment is 20 percent.  See 38 C.F.R. § 4.85, DC 6100.  

Under the 1969 version of 38 C.F.R. § 4.85, the average hearing loss in the right ear is 27 decibels and the average in the left ear is 25 decibels.  When these averages along with the word recognition scores are applied to Table I, a literal designation of D is assigned for the right ear and a designation of C is assigned for the left ear.  When this is applied to Table II, the percentage evaluation is 20 percent.  

As noted above, assigned evaluations should be afforded the greatest degree of stability possible.  Accordingly, the 40 percent rating should continue.

The results of the April 13, 2011 VA examination showed:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20 dB
20 dB
50 dB
90 dB
100 dB
Left Ear
20 dB
25 dB
40 dB
90 dB
105 dB

With an average loss of 65 decibels in each ear and word recognition scores of 68 in the right ear and 72 in the left ear.  When applying the current version of the regulation, these results are applied to Table VI and the numeric designation of hearing impairment of V for both ears.  When these numeric designations are applied to Table VII, the percentage of disability for hearing impairment is 20 percent.  See 38 C.F.R. § 4.85, DC 6100.  

Under the 1969 version of 38 C.F.R. § 4.85, the average hearing loss in the right ear is 30 decibels and the average in the left ear is 28 decibels.  When these averages along with the word recognition scores are applied to Table I, a literal designation of D is assigned for each ear.  When this is applied to Table II, the percentage evaluation is 40 percent.  Accordingly, a 40 percent rating is warranted from April 13, 2011 under the 1969 version of the rating criteria.

IV. Extraschedular Consideration

In addition, the Board notes that the Veteran's bilateral hearing loss disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1) .

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, as explained above, the Board concludes that the rating criteria for the Veteran's service-connected bilateral hearing loss reasonably describe his disability level and symptomatology, and do provide for a greater evaluation for more severe symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Referral for the assignment of an extraschedular disability rating is not warranted.


ORDER

An initial compensable rating for service-connected bilateral hearing loss is denied.

From March 11, 2002, a rating of 10 percent, but no higher, is granted for service-connected bilateral hearing loss.

From June 7, 2005, a rating of 40 percent, but no higher, is granted for service-connected bilateral hearing loss. 




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


